Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/21 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 contain the trademark/trade name Codexis®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a continuously changing protocol for the development of an enzyme produced at a specific protein engineering company and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler (U.S. Patent Application Document 20190382819A1) in further view of Li (U.S. Patent Application Document 20190357827A1).
Regarding claim 1, Mischler teaches an analyte sensor [par. 25] comprising: a sensor tail comprising at least a working electrode [par. 29]; and at least one alcohol-responsive active area comprising an enzyme system comprising at least a first enzyme [par. 14] to facilitate the detection of alcohol [par. 27]; wherein the first enzyme is a ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase]. 
Mischler does not teach a second enzyme for the detection of alcohol.
However, Li teaches a second enzyme for the detection of alcohol [par. 289 and par. 680].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching a second enzyme for the detection of alcohol, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 3, Mischler further teaches an analyte sensor [par. 25], wherein the ketoreductase is an aldo-ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of aldo-ketoreductase].
Regarding claim 5, Mischler further teaches an analyte sensor [par. 25], wherein a membrane is disposed upon the at least one alcohol-responsive active area [par. 23].
Regarding claim 6, Mischler further teaches an analyte sensor [par. 25], wherein a membrane is disposed upon the at least one alcohol-responsive active area [par. 23].
Mischler does not teach the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof.
However, Li teaches the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof [par. 496].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 7, Mischler further teaches an analyte sensor [par. 25], wherein the at least one alcohol-responsive active area comprises a polymer [par. 23].
Regarding claim 8, Mischler further teaches an analyte sensor [par. 25], wherein the at least one alcohol-responsive active area comprises a polymer [par. 23] and the first enzyme of ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase] is chemically bound to the polymer [par. 14 and 21].
Regarding claim 9, Mischler further teaches an analyte sensor [par. 25].
Mischler does not teach the at least one alcohol-responsive active area comprises an electron transfer agent.
However, Li teaches the at least one alcohol-responsive active area comprises an electron transfer agent [par. 504].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the at least one alcohol-responsive active area comprises an electron transfer agent, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 10, Mischler further teaches an analyte sensor [par. 25]. 
Mischler does not teach the at least one alcohol-responsive active area comprises a stabilizer.
However, Li teaches the at least one alcohol-responsive active area comprises a stabilizer [par. 456].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the at least one alcohol-responsive active area comprises a stabilizer, as taught by Li, since the modification would provide the predictable results stabilizing the enzyme, further allowing the enzyme to better detect the alcohol. 
Regarding claim 11, Mischler teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], the an analyte sensor [par. 25] comprising: a sensor tail comprising at least a working electrode [par. 29]; and at least one alcohol-responsive active area comprising an enzyme system comprising at least a first enzyme [par. 14] to facilitate the detection of alcohol [par. 27]; wherein the first enzyme is a ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase]. 
Mischler does not teach a second enzyme for the detection of alcohol.
However, Li teaches a second enzyme for the detection of alcohol [par. 289 and par. 680].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching a second enzyme for the detection of alcohol, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 13, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], wherein the ketoreductase is an aldo-ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of aldo-ketoreductase].
Regarding claim 15, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], wherein a membrane is disposed upon the at least one alcohol-responsive active area [par. 23].
Regarding claim 16, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], wherein a membrane is disposed upon the at least one alcohol-responsive active area [par. 23].
Mischler does not teach the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof.
However, Li teaches the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof [par. 496].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 17, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], wherein the at least one alcohol-responsive active area comprises a polymer [par. 23].
Regarding claim 18, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29], wherein the at least one alcohol-responsive active area comprises a polymer [par. 23] and the first enzyme of ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase] is chemically bound to the polymer [par. 14 and 21].
Regarding claim 19, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29].
Mischler does not teach the at least one alcohol-responsive active area comprises an electron transfer agent.
However, Li teaches the at least one alcohol-responsive active area comprises an electron transfer agent [par. 504].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the at least one alcohol-responsive active area comprises an electron transfer agent, as taught by Li, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 20, Mischler further teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29]. 
Mischler does not teach the at least one alcohol-responsive active area comprises a stabilizer.
However, Li teaches the at least one alcohol-responsive active area comprises a stabilizer [par. 456].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, teaching the at least one alcohol-responsive active area comprises a stabilizer, as taught by Li, since the modification would provide the predictable results stabilizing the enzyme, further allowing the enzyme to better detect the alcohol. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler and Li as applied to claim 1 above, and in further view of Buck (U.S. Patent Application Document 11230727B2).
Regarding claim 2, Mischler teaches an analyte sensor [par. 25].
Neither Mischler nor Li teaches that the second enzyme is diaphorase.
However, Buck teaches the second enzyme is diaphorase [col. 12: lines 46-55].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Li, teaching the second enzyme is diaphorase, as taught by Buck, since the modification would provide the predictable results stabilizing the enzyme, further allowing the enzyme to better detect the alcohol.
Regarding claim 12, Mischler teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29].
Neither Mischler nor Li teaches that the second enzyme is diaphorase.
However, Buck teaches the second enzyme is diaphorase [col. 12: lines 46-55].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Li, teaching the second enzyme is diaphorase, as taught by Buck, since the modification would provide the predictable results stabilizing the enzyme, further allowing the enzyme to better detect the alcohol.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler and Li as applied to claim 1 above, and in further view of Tapper (U.S. Patent Application Document 20220025424A1).
Regarding claim 4, Mischler teaches an analyte sensor [par. 25].
Neither Mischler nor Li teaches that the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®.
However, Tapper teaches the ketoreductase is KRED-P2-G03 [par. 47] manufactured by Codexis® [par. 141].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Li, teaching the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®, as taught by Tapper, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.
Regarding claim 14, Mischler teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.29].
Neither Mischler nor Li teaches that the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®.
However, Tapper teaches the ketoreductase is KRED-P2-G03 [par. 47] manufactured by Codexis® [par. 141].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Li, teaching the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®, as taught by Tapper, since the modification would provide the predictable results of allowing a more accurate detection of alcohol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE NMN ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791